Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant cancelled claims 7 and 15.

Allowable Subject Matter

3.	Claims 1-6, 8-14 and 16-20 are allowed.
4.	Claims 1-6, 8-14 and 16-20 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Woody et al. (Pub. No. US 2009/0091291) teaches a method of controlling the charging of an onboard energy storage system of a plug-in vehicle. The method involves: transmitting a charge request for the onboard energy storage system to a remote command center associated with the plug-in vehicle; receiving a charge command from the remote command center in response to the charge request; and regulating charging of the onboard energy storage system in accordance with the charge command, but fails to anticipate or render obvious a machine implemented method for managing one or more fleets of electric vehicles, the method including the steps of: monitoring one or more fleets of electric vehicles using a fleet management portal associated with a server; monitoring a plurality of charge transfer devices using the fleet management portal; receiving charging information from the charge transfer devices, generating fuel savings information; and generating greenhouse 
Claim 9 is allowed because the closest prior art, Woody et al. (Pub. No. US 2009/0091291) teaches a method of controlling the charging of an onboard energy storage system of a plug-in vehicle. The method involves: transmitting a charge request for the onboard energy storage system to a remote command center associated with the plug-in vehicle; receiving a charge command from the remote command center in response to the charge request; and regulating charging of the onboard energy storage system in accordance with the charge command, but fails to anticipate or render obvious a non-transitory machine-accessible medium storing executable program instructions which when executed cause a machine to perform a method comprising: monitoring one or more fleets of electric vehicles using a fleet management portal associated with a server; monitoring a plurality of charge transfer devices using the fleet management portal; receiving charging information from the charge transfer devices, generating fuel savings information and generating greenhouse gas reduction information, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 17 is allowed because the closest prior art, Woody et al. (Pub. No. US 2009/0091291) teaches a method of controlling the charging of an onboard energy storage system of a plug-in vehicle. The method involves: transmitting a charge request for the onboard energy storage system to a remote command center associated with the plug-in vehicle; receiving a charge command from the remote command center in response to the charge request; and regulating charging of the onboard energy storage system in accordance with the charge command, but fails to anticipate or render obvious 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857